IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                             February 11, 2003 Session

        ZORA NELL WHITED ELSEA, v. FRANK DULANEY ELSEA

                 Direct Appeal from the Chancery Court for McMinn County
                        No. 20072    Hon. Jerri S. Bryant, Chancellor

                                       FILED APRIL 3, 2003

                                 No. E2002-00387-COA-R3-CV



In this divorce action, the Trial Court identified, valued and divided marital property and awarded
wife alimony. Husband appeals. We affirm the Trial Court.


Tenn. R. App. P.3 Appeal as of Right; Judgment of the Chancery Court Affirmed.


HERSCHEL PICKENS FRANKS , J., delivered the opinion of the court, in which HOUSTON M. GODDARD ,
P.J., and D. MICHAEL SWINEY, J., joined.

Randy G. Rogers, Athens, Tennessee, for Appellant.

Carol Ann Barron, Dayton, Tennessee, for Appellee.



                                             OPINION


                 In this divorce action the parties had been married fifty-plus years, and at the
conclusion of the trial, the Court made valuations of the marital property, allocated the parties
interest in the same, and awarded the wife alimony.

                The Court found that the parties’ tree farm had zero value, and that the house and land
had a value of $305,000.00. The Court valued the farm equipment at $25,000.00 and awarded that
to the husband. The Court found that the husband owned one-third of the farm prior to the marriage,
but that any appreciation of that one third was marital. Further, the Court found that two-thirds of
the property was marital because it had been deeded to both parties. The Court valued the husband’s
one-third interest at the time of the marriage at $3,000.00, because that is what the husband and wife
paid for his sister’s interest in 1962. The Court concluded the wife had a need for alimony in the
range of $461.00 per month, and that the husband had the ability to pay because he received monthly
pensions in the amount of $1,461.00. The Court then entered a Final Decree declaring the parties
divorced pursuant to Tenn. Code Ann. § 36-4-129. In the overall distribution, the Court awarded
the marital residence and farm to the husband and awarded property worth $310,000.00 to the wife,
with an overall valuation of the property awarded to the husband being $340,000.00.

               The husband’s issues on appeal are whether the Trial Court erred in its classification
and valuation of the marital residence, as well as the overall property division, and whether the Court
erred in awarding alimony in futuro to the wife?

              The Trial Court’s classification of property as marital or separate is a question of fact,
and a presumption of correctness accompanies that finding, unless the evidence preponderates
otherwise. Sherrill v. Sherrill, 831 S.W.2d 293 (Tenn. Ct. App. 1992).

               The husband argues that the Trial Court’s conclusions are wrong, because he claims
the wife never worked on the farm. The testimony was undisputed, however, that the wife stayed
home and worked as homemaker and caretaker for the parties’ children, as both the husband and son
admitted. The wife further testified that she worked on the farm and tree farm, but the extent of that
work was disputed. The parties testified they built the marital residence on the property after their
marriage, and that it was built with marital funds.

                Tenn. Code Ann. § 36-4-121 provides that marital property shall include “income
from, and any increase in value during the marriage of, property determined to be separate property
in accordance with subdivision (b)(2) if each party substantially contributed to its preservation and
appreciation,” and that substantial contributions include “the direct or indirect contribution of a
spouse as homemaker, wage earner, parent or family financial manager, together with such other
factors as the court having jurisdiction thereof may determine.” The evidence supports the ruling
that the wife contributed to the appreciation of the farm by building a home with the husband,
maintaining the household, caring for the parties’ children and husband’s relatives, and generally by
taking care of the home so that the husband could work and earn wages.

                The husband’s one-third marital interest in the farm must be valued at the time of the
marriage and subtracted from the total value found for the farm. The Court found that the only proof
as to the value of the husband’s one-third interest at the time of the marriage was what the parties
paid the husband’s sister for her one-third interest in 1962. The husband argues that it is improper
because the parties married in 1949, and he seeks a remand for proof to be presented regarding the
value of his one-third interest at the time of the marriage.

              It is well-settled that valuation of an asset is a question of fact that is to be determined
by considering all of the evidence presented. Kinard v. Kinard, 986 S.W.2d 220 (Tenn. Ct. App.
1998). On appeal, we presume the trial court’s valuations are correct unless the evidence
preponderates otherwise. Id. The burden is on the parties to produce competent evidence of value,


                                                   -2-
and the parties are bound by the evidence they present. Wallace v. Wallace, 733 S.W.2d 102 (Tenn.
Ct. App.1987).

                The record shows that the land had not been improved by 1962, and was in
substantially the same condition as it was in 1949. Arguably, the land increased in value due to
inflation between the time of the marriage and the time of the purchase of the sister’s interest in
1962.

               The evidence does not preponderate against the Trial Court’s finding of value of the
husband’s interest. Tenn. R. App. P. 13(d). We decline to remand for a further hearing, because
there is no indication in the record that the parties did not have the opportunity to put on more
evidence, had they desired.

              Next, the husband argues that the Trial Court’s overall value of the farm was in error.
 The value found by the Trial Judge was within the range of the evidence submitted, and was
supported by an appraisal. The evidence supports the Trial Court’s valuation of the farm.

                 Both parties argue the Trial Court erred in failing to consider the diminished value
of the farm due to the loss of the Christmas trees, and in failing to punish the other party for
contributing to the loss. The Trial Court explicitly found that both parties contributed to the wasting
of that asset, and assessed fault to both parties, and concluded that the tree farm had a zero value.
The evidence supports the Trial Court’s finding, as either party could have attempted to save the tree
farm if he or she had acted, and the proof showed the trees were now worthless. This issue is
without merit.

                Finally, the husband takes issue with the property division as a whole, arguing that
it was unfair to award wife all of the liquid assets. It is well settled, however, that the trial judge's
goal is to divide marital property in an essentially equitable manner, which does not mean equal
distribution, or that each party will receive a share of each piece of the marital property. Cohen v.
Cohen, 937 S.W.2d 823 (Tenn.1996); Ellis v. Ellis, 748 S.W.2d 424 (Tenn.1988); Kinard v.
Kinard, 986 S.W.2d 220 (Tenn. Ct. App. 1998). The court has “wide latitude in fashioning an
equitable division of marital property,” and the Court is to give great weight to the trial court’s
division. Fisher v. Fisher, 648 S.W.2d 244, 246 (Tenn.1983).

               The Trial Court allocated husband property worth $340,000.00, and property to the
wife worth $310,000.00. The husband asked the Court to award him the farm because it has been
in his family for many years. The making of this award limited the Trial Court’s options in the
equitable division of the property. We find the husband has no basis to complain about the Trial
Court’s division which was clearly equitable, based upon the factors contained in Tenn. Code Ann.
§ 36-4-121.

               Both parties take issue with the Court’s award of alimony. The husband believes it
is too high, and the wife believes it is too low. Alimony is to be set based upon the factors


                                                  -3-
enumerated in Tenn. Code Ann. §36-5-101, with the most important considerations being need and
ability to pay. Robertson v. Robertson, 76 S.W.3d 337 (Tenn. 2002). The proof showed that the
wife had expenses of $1,593.00 per month (some questionable), and income of $384.00 per month
from social security. The husband testified that he had an income of $1,461.84 per month, and did
not detail his expenses, but obviously, he is not paying rent/mortgage payments, car payments, or
such expenses. The need and ability to pay were established.

                 As to the other statutory factors, this is a marriage of very long duration, and both
parties are of retirement age. Neither has any significant ability to earn income, but the husband has
a greater monthly income than wife due to the amount of his social security and pension. Education
and employability are really not factors for these parties, as they are of similar advanced age and both
have physical problems. Neither had significant separate assets, and the marital estate was divided
almost equally. Both parties contributed to the marital estate, and the court found both parties to be
at fault in the breakup of the marriage.

                We hold the award of alimony was proper. As the Supreme Court has recognized,
the “trial court has wide discretion in awarding alimony, and appellate review of the trial court's
findings of fact is de novo upon the record accompanied by a presumption of the correctness of the
findings. Crabtree, 16 S.W.3d at 360 (citing Tenn. R. App. P. 13(d)); see also Goodman v.
Goodman, 8 S.W.3d 289, 293 (Tenn. Ct. App.1999) ("As a general matter, we are disinclined to alter
a trial court's spousal support decision unless the court manifestly abused its discretion.").”
Robertson v. Robertson, 76 S.W.3d 337, 342 (Tenn. 2002). We affirm the award of alimony and the
Judgment of the Trial Court.

                The cost of the appeal is assessed to Frank Dulaney Elsea.




                                                        _________________________
                                                        HERSCHEL PICKENS FRANKS , J.




                                                  -4-